Citation Nr: 1704771	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  14-14 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel





INTRODUCTION

The Veteran had active duty from February 1963 to April 1967.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus are as likely as not the result of noise exposure during his military service.


CONCLUSION OF LAW

The criteria are met for entitlement to service connection for bilateral hearing loss and tinnitus. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.385.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing entitlement to service connection generally requires having competent and credible evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record shows that the Veteran has bilateral sensorineural hearing loss and reported tinnitus. 

The Veteran provides a competent and credible account of combat acoustic trauma. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Veteran served in combat in Vietnam, and his account of acoustic trauma is consistent with the circumstances, conditions and hardships of service. 38 U.S.C.A. § 1154(b); Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012); 38 C.F.R. § 3.304(d). As such, in-service acoustic trauma is established.

There are three medical opinions in the record, two concluding the nexus requirement is satisfied and one concluding it is not. The Board finds that these opinions and other evidence are in relative equipoise on this determinative issue of causation, and in this circumstance the Veteran's claims must prevail by resolving this reasonable doubt in his favor. 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); and Alemany v. Brown, 9 Vet. App. 518, 519 (1996).







ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


